DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This second Non-Final Office Action is in response to 10/28/2022 Amendment.
Claims 1-22 are pending and examined.
Allowable subject matter stated in 07/19/2022 Office Action is withdrawn herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,790,013 to Dubey et al. (hereafter Dubey ‘013) in view of US 10,867,665 to Dubey et al. (hereafter Dubey ‘665).
Regarding independent claim 1, Dubey ‘013 teaches a latch bit cell of a static random access memory (SRAM) comprising: 
a write portion of the latch bit cell, the write portion of the latch bit cell including, 
an input node to receive data to be written to the write portion of the latch bit cell, wherein the data can be either a logical one of a logical zero (FIG. 4A: input data from bit line BT 410);
a pass gate coupled to an input node and responsive to supply data on the input node to a first node of the latch bit cell while write word line signals are asserted (FIG. 4A: passing input data from BT 410 to the memory cell when access transistors 420 are turned on with signals WWLT and WWLB are at logic “1” and “0”, respectively); 
an inverter coupled to the first node to supply inverted data (FIG. 4A: comprising transistors 450 and 455 coupled to BT 410 and supply inverted data XB); 
a keeper circuit coupled to the inverter and configured to maintain the data on the first node when the write word line signals are deasserted (FIG. 4A: comprising series connected transistor 440, inverter 442 and transistor 445 as keeper when WWLT and WWLB are at logic “0” and “1”, respectively); and wherein an output of the keeper circuit is disabled responsive to the write word line signals being asserted during a write operation (see FIGS. 4B, 4D and 3:47-4:4, when WWLT and WWLB are at logic “1” and “0”, respectively);

Dubey ‘013 doesn’t teach the strikethrough limitations.
Dubey ‘665 teaches a latch bit cell (see FIG. 3) comprising a read portion coupled to receive read word line signals and responsive to assertion of the read word line signals to supply output data on an output node of the read portion of the latch bit cell, the output data corresponding to the data on the first node (FIG. 3: read buffer 385).
Since Dubey ‘013 and Dubey ‘665 are both from the same field of endeavor, the purpose disclosed by Dubey ‘665 would have been recognized in the pertinent art of Dubey ‘013.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a read buffer as suggested in Dubey ‘665 to the latch bit cell of Dubey ‘013 in order to achieve a latch bit cell with independent read and write ports (see Dubey ‘665, 2:54-61). 
Regarding dependent claim 2, Dubey ‘013 teaches wherein the pass gate further comprises: a first pass gate transistor coupled between the input node and the first node and having a gate node coupled to an active low write word line signal; a second pass gate transistor coupled between the input node and the first node and having a gate node coupled to a write word line signal; and wherein the write word line signals include the write word line signal and the active low write word line signal (FIG. 4A: complementary write word lines WWLT, WWLB).
Regarding dependent claim 6, Dubey ‘013 teaches wherein the keeper circuit further comprises: a first pair of transistors including a first keeper transistor and a second keeper transistor coupled at respective drain nodes, and coupled to receive the inverted data at respective gates of the first pair of transistors, the respective drain nodes of the first keeper transistor and the second keeper transistor being coupled to the first node (FIG. 4A: inverter 442 comprising transistors with connections as shown); a second pair of transistors including a third keeper transistor (FIG. 4A: transistor 440) and a fourth keeper transistor (FIG. 4A: transistor 445), wherein the third keeper transistor is coupled between a first power supply node (VDD) and the first keeper transistor, and the third keeper transistor is coupled to receive a write word line signal at a gate of the third keeper transistor; wherein the fourth keeper transistor is coupled between a second power supply node (ground) and the second keeper transistor, and the fourth keeper transistor is coupled to receive an active low write word line signal at a gate of the fourth keeper transistor; wherein the third keeper transistor and the fourth keeper transistor decouple the keeper circuit from the first power supply node and the second power supply node, respectively, responsive to the write word line signals being asserted to thereby disable the keeper circuit during the write operation (FIG. 4A: when the transistors are turned off in response to WWLT and WWLB); and wherein the write word line signals include the write word line signal and the active low write word line signal (as shown in FIG. 4A).
Regarding dependent claim 7, Dubey ‘013 teaches wherein the third keeper transistor is turned on responsive to the active low write word line signal being deasserted (FIG. 4A: PMOS transistor 440 turns on when WWLT is low, or WWLB is deasserted) and the fourth keeper transistor is turned on responsive to the write word line signal being deasserted (FIG. 4A: NMOS transistor 445 turns on with WWLB is high, or WWLB is deasserted).
Regarding independent claim 12, Fujiwara teaches a method comprising: 
performing a write operation to a latch bit cell of an SRAM responsive to write word line signals being asserted, the write operation including, 
receiving data to be written in a write portion of the latch bit cell at an input node of the latch bit cell, the data being either a logical one or a logical zero (FIG. 4A: input data from bit line BT 410);
supplying the data to be written from the input node to a pass gate circuit (FIG. 4A: input data at access transistors 420) 
supplying the data through the pass gate circuit to a first node in the latch bit cell responsive to the write word line signals being asserted (FIG. 4A: passing input data from BT 410 to the memory cell when access transistors 420 are turned on with signals WWLT and WWLB are at logic “1” and “0”, respectively); 
inverting the data on the first node in an inverter and supplying inverted data (FIG. 4A: comprising transistors 450 and 455 coupled to BT 410 and supply inverted data XB); 
supplying the inverter data to a keeper circuit (FIG. 4A: comprising series connected transistor 440, inverter 442 and transistor 445 as keeper, and receiving XB as input); 
maintaining the data on the first node using the keeper circuit when the write word line signals are deasserted (FIG. 4A: when WWLT and WWLB are at logic “0” and “1”, respectively) and disabling an output of the keeper circuit during a write operation with the write word line signals asserted, the output of the keeper circuit being coupled to the first node (FIG. 4A: when WWLT and WWLB are at logic “1” and “0”, respectively); and 

Dubey ‘013 doesn’t teach the strikethrough limitations.
Dubey ‘665 teaches a latch bit cell (see FIG. 3) comprising a read portion coupled to receive read word line signals and responsive to assertion of the read word line signals to supply output data on an output node of the read portion of the latch bit cell, the output data corresponding to the data on the first node (FIG. 3: read buffer 385).
Since Dubey ‘013 and Dubey ‘665 are both from the same field of endeavor, the purpose disclosed by Dubey ‘665 would have been recognized in the pertinent art of Dubey ‘013.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a read buffer as suggested in Dubey ‘665 to the latch bit cell of Dubey ‘013 in order to achieve a latch bit cell with independent read and write ports (see Dubey ‘665, 2:54-61). 
Regarding dependent claims 15-16, see rejection applied to claims 6-7 above.

Claims 3-5, 8-11, 13-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey ‘013 in view of Dubey ‘665 in view of US 11,183,234 to Fujiwara et al. (hereafter Fujiwara).
Dubey ‘013 and Dubey ‘665 teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 3, Fujiwara teaches a write portion of the latch bit cell comprises: a three state driver circuit to provide a high impedance on the output node responsive to write word line signals being deasserted (FIG. 2: transistors P0, P1, N0, N1 are in high impedance state when they are disabled with WX and WXB).
Since Dubey ‘013, Dubey ‘665 and Fujiwara are all from the same field of endeavor, the purpose disclosed by Fujiwara would have been recognized in the pertinent art of Dubey ‘013 or Dubey ‘665.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the read buffer of Dubey ‘665 with the write portion taught in Fujiwara, which is a tri-state driver, in order to effectively prevents unwanted leakage pathways.
Regarding dependent claim 4, Fujiwara suggest wherein the read portion of the latch bit cell is formed by first transistors with a first threshold voltage and the write portion of the latch bit cell is formed with second transistors with a second threshold voltage, the second threshold voltage being higher than the first threshold voltage (since the write portion comprising transistors served to store data, which should have higher threshold voltage than read portion comprising transistors served to enable/disable data I/O, see 6:28-37).
Regarding dependent claim 5, Fujiwara teach a dummy transistor disposed between the read portion of the latch bit cell and the write portion of the latch bit cell to isolate the first transistors with the first threshold voltage from the second transistors with the second threshold voltage (FIG. 5: dummy transistors 510A and 510B).
Regarding dependent claim 8, Fujiwara teaches wherein the [write] portion of the latch bit cell further comprises: a first transistor, a second transistor, a third transistor, and a fourth transistor (FIG. 2: P0, P1, N1 and N0, respectively); wherein the first transistor is coupled between a first power supply node and the second transistor and a gate of the first transistor is coupled to the inverted data (FIG. 2: gate of P0 is coupled WYB, when WYB is used as data line, see 3:6-9); wherein the second transistor is coupled between the first transistor and the output node; wherein the third transistor is coupled between the output node and the fourth transistor; and wherein the fourth transistor is coupled between a second power supply node and the third transistor and a gate of the fourth read transistor is inherently coupled to the inverted data (TABLE 1: for data transfer between the input node and output node of the [write] portion of the latch bit cell, signals WY = WYB = either logic “0” or “1”).  
Regarding dependent claim 9, Fujiwara teaches wherein a gate of the second read transistor is coupled to receive an active low word line signal and the second transistor is turned off responsive to the active low word line signal being deasserted; wherein a gate of the third transistor is coupled to receive a word line signal and the third transistor is turned off responsive to the word line signal being deasserted; and wherein the read word line signals include the word line signal and the active low word line signal (FIG. 2: corresponding to WX and WXB).  
Regarding dependent claim 10, Fujiwara implicitly teaches wherein the second and third read transistors being off causes a high impedance on the output node (because it is the characteristic of the circuit).  
Regarding dependent claim 11, Fujiwara teaches wherein the latch bit cell is implemented using standard cell design rules (CMOS standard, see 2:12-29).  
	Regarding dependent claims 13-14, see rejection applied to claims 3-4 above.
	Regarding dependent claims 17-19, see rejection applied to claims 8-10 above.
Regarding independent claim 20, Dubey ‘103 teaches a static random access memory (SRAM) comprising: 
a first latch bit cell having a write portion 
wherein the write portion of the first latch bit cell includes, 
a pass gate coupled to an input node and responsive to supply data on the input node to a first node of the first latch bit cell while a write word line (WWL) signal and an active low write word line (WWLX) signal are asserted  (FIG. 4A: passing input data from BT 410 to the memory cell when access transistors 420 are turned on with signals WWLT and WWLB are active); 
an inverter coupled to the first node to supply inverted data (FIG. 4A: comprising transistors 450 and 455 coupled to BT 410 and supply inverted data XB); 
a keeper circuit coupled to the inverter and configured to maintain the data on the first node when the WWL signal and the WWLX signal are deasserted (FIG. 4A: comprising series connected transistor 440, inverter 442 and transistor 445 as keeper when WWLT and WWLB are at logic “0” and “1”, respectively) and the keeper circuit is disabled responsive to the WWL signal and the WWLX signal being asserted (see FIGS. 4B, 4D and 3:47-4:4, when WWLT and WWLB are at logic “1” and “0”, respectively);


Dubey ‘013 doesn’t teach the strikethrough limitations.
Dubey ‘665 teaches a latch bit cell (see FIG. 3) comprising a read portion coupled to the inverted data and is coupled to receive a read word line (RWL) signal and an active low read word line (RWLX) signal and responsive to assertion of the RWL signal and the RWLX signal to supply output data on an output node of the read portion ((FIG. 3: read buffer 385)).
Fujiwara teaches a write portion of the latch bit cell comprises: a three state driver circuit to provide a high impedance on the output node responsive to write word line signals being deasserted (FIG. 2: transistors P0, P1, N0, N1 are in high impedance state when they are disabled with WX and WXB).
Since Dubey ‘013, Dubey ‘665 and Fujiwara are all from the same field of endeavor, the purpose disclosed by Fujiwara would have been recognized in the pertinent art of Dubey ‘013 or Dubey ‘665.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
add a read buffer as suggested in Dubey ‘665 to the latch bit cell of Dubey ‘013 in order to achieve a latch bit cell with independent read and write ports (see Dubey ‘665, 2:54-61);
replace the read buffer of Dubey ‘665 with the write portion taught in Fujiwara, which is a tri-state driver, in order to effectively prevents unwanted leakage pathways.
Regarding dependent claim 21, Fujiwara implicitly teaches a read data line coupled to the output node; a plurality of additional latch bit cells in addition to the first latch bit cell, the plurality of additional latch bit cells having respective output nodes coupled to the read data line; and wherein the plurality of additional latch bit cells set their output nodes to high impedance when the RWL signal and the RWLX signal supplied to the first latch bit cell are asserted (see FIG.  1, also when a latch bit cell is de-selected or half-selected, the tri-state driver circuit for the corresponding cell(s) is set to high impedance with signals WX and WXB deasserted).
Regarding dependent claim 22, Fujiwara implicitly teaches a plurality of additional RWL and RWLX signal pairs coupled to respective ones of the additional latch bit cells; and wherein one, but only one, of the additional RWL and RWLX signals pairs remain asserted while the RWL signal and the RWLX signal are deasserted (see FIG. 1, also there appears one latch bit cell in a column of bit cells is selected for read at a time because they are sharing the same RBL).

Response to Arguments
Applicant’s arguments, filed on 10/28/2022, with respect to the rejections of claims 1-7, 12-16, 20-22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as stated above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 8, 2022

/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824     

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824